DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-29 allowed.

The following is an examiner’s statement of reasons for allowance:
	The prior art of record (in particular, Dai et al. [U.S. PG Publication No. 2010/0046634] and Noh et al. [U.S. PG Publication No. 2011/0274155]) do not disclose, with respect to claim 13, a method of decoding video data of a plurality of coded video sequences, each demarcated by an instantaneous decoder refresh frame, the system decodes frames from a first encoding of the coded video data as well as second decoded frame from a second encoding, each decoded frame has a respective time indicator, with the first encoding comprising at least one source Intra-frame source frame while the second encoding comprises at least one inter-coded frame, from which the decoded frames are buffered according to their respective time indicators and when it is determined that the frames from the first encoding and frames from the second decoding have common temporal instances these frames are set to be blended using weighting factors and rendered accordingly and respectively to their time indicators. Rather, the prior art fails to appropriately specify such limitations as per currently amended. The same reasoning applies to claims 27 and 28 mutatis mutandis. Similarly for claims 1, the prior art fails to specify the blending of corresponding pixels from a first decoded frame and a second decoded frame in order to produce a blended frame of blended pixels between them. Therefore, claims 1-29 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDEMIO NAVAS JR whose telephone number is (571)270-1067. The examiner can normally be reached M-F, ~ 9 AM -6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 5712727383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

EDEMIO . NAVAS JR
Examiner




/EDEMIO NAVAS JR/Examiner, Art Unit 2483